FILED
                            NOT FOR PUBLICATION                             SEP 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LANA K. WILLIAMS,                                No. 13-15343

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01888-AWI-
                                                 GSA
  v.

REX LEE HUHA; et al.,                            MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted August 26, 2014**

Before:        THOMAS, OWENS, and FRIEDLAND, Circuit Judges.

       Lana K. Williams appeals pro se from the district court’s judgment

dismissing her action alleging state law claims in connection with a car accident.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

lack of subject matter jurisdiction, Carolina Cas. Ins. Co. v. Team Equip., Inc., 741

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1082, 1086 (9th Cir. 2014), and we affirm.

      The district court properly determined there was no federal question

jurisdiction because Williams’ action, which alleged state law claims for personal

injury, legal malpractice, and insurance bad faith, does not arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331; see also

Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1086-87

(9th Cir. 2009) (discussing requirements for federal question jurisdiction under 28

U.S.C. § 1331).

      The district court also properly determined that Williams failed to allege

federal jurisdiction based on diversity of citizenship because both plaintiff and

several defendants are citizens of California. See 28 U.S.C. § 1332(a)(1); Kuntz v.

Lamar Corp., 385 F.3d 1177, 1181 (9th Cir. 2004) (§ 1332 requires complete

diversity of citizenship).

      We reject Williams’ contention that the district court should not have

dismissed her case for equitable reasons.

      Williams’ request filed on August 19, 2013 is denied.

      AFFIRMED.




                                            2                                   13-15343